Opinion by
Smith, J.,
Conceding that under the act of May 20, 1891, this court has the power of granting new trials, there.must be reasonable limitations to its exercise. When application for a new trial has been made to the court below and, upon a review of the whole case, that tribunal, in the exercise of its judicial discretion, concludes to let the verdict stand as the judgment of the court, nothing hut a manifest abuse of this discretion will justify us in disturbing the conclusion. It was not intended by the act of 1891 to require the appellate courts to review all questions of fact and of law that may have arisen on the trial; n>r^ grant a new trial merely because our vieAV of the facts may differ from the finding of the’ jury.’ The rights and powers of the jury and of the trial court remain unaffected by that act. Their constitutional functions were not and could not be restricted or impaired by statutory enactment. The statute simply gives us legislative authority to review the case before final judgment, and to grant a new trial where tire ends of justice clearly require it. Where the evidence warrants the verdict, and judgment has been entered thereon, this court will not enter upon a minute examination of the evidence. Our inquiry is confined to the question whether the refusal of a new trial by the court below was a manifest abuse of judicial discretion, calling for correction.
In the present case the entire controversy involved questions of fact, and these were submitted to the jury in a charge so favorable to the plaintiff that he took no exception thereto, and it *440was brought upon the record at the instance of the defendant. The paragraph cited in the fourth specification of error, is so perfectly fair that we fail to see upon what ground it can be' regarded as erroneous.
The plaintiff has had his case submitted to a jury of his own selection upon evidence which would sustain either his theory or the theory of the defendant. All testimony offered by him would seem to have been admitted, and all his objections to evidence were sustained. Indeed, an examination of the record satisfies us that the plaintiff received kind and considerate treatment by the court throughout the trial.
The judgment is affirmed.